DETAILED ACTION
The following claims are pending in this office action: 1-20
The following claims are amended: 1-2, and 14
The following claims are new: -
The following claims are cancelled: -
Claims 1-20 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The 35 U.S.C. 101 rejection to claims 1-12 is withdrawn based on the amendments. 
The 35 U.S.C. 112(b) rejections to claims 1-12, and 14-15 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 11/18/2021 have been fully considered but are not persuasive.  The reasons are set forth below.
Applicant argues that the smart contract is not running on a blockchain.  
The smart contract is operated by the TEE, and according to FIG. 3 and paragraph [0085], the TEE (or the) is an independent third-party off-chain smart contract service provider.  No description in Song expressly disclose that the TEE is part of any of the target blockchain 306, Mychain 316, Hyperleger 318, and Ethereum.  The Office Action should consider Song as a whole and should not ignore that item 308 in FIG. 3 is named as Off-chain smart contract service provider and described as an independent third-party service provider.

The ordinary and customary meaning of a term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.  See MPEP 2111.01, Section III.  The term “off-chain” used by a person of ordinary skill in the art, means that the transaction is not run on a particular blockchain, but instead, run on a rollup or sidechain.  It does not mean, that the transaction is not run on any blockchain.  In order to not consume the resources of a first blockchain, the transaction is run on a separate blockchain.  Examples of off-chain protocols are sidechains and rollups where the transactions are done/stored on a second layer independent of the main chain.  See, for example, references intended to be used as a definition: “Off-Chain;” CryptoWiki, 2019; retrieved from the Internet: <URL: cryptowiki.me/index.php?title= Off_Chain&direction=prev&oldid=11134>, Patrick McCorry; “Infura: Guide to Sidechains & Rollups”; Infura Blog, 2021; retrieved from the internet: <URL: https://blog.infura.io/offchain-protocols-sidechains-and-rollups/>; and Fig. 2/para. 0050 of Opferman et al. (US Pub. 2020/0311094) where the system uses blockchains to implement off-chain functionality. Thus, the definition of off-chain means that the transaction is on a sidechain or rollup (on a blockchain): outside of the main blockchain, but not independent of all blockchains is well understood in the art by a person holding ordinary skill in the art.  If Applicant intends that the smart contract is run on the main blockchain, exclusive of sidechains or rollups, the Applicant is encouraged to use the terminology “on-chain” instead of “running on a blockchain”.  
In Fig. 3, item 308 is an off-chain smart contract service provider.  Nowhere is it described that off-chain smart contract service provider must be a third party.  Applicant is directed towards para. 0085 of Song where in an embodiment, the entities do not upload their own data to a third-party service provider (“in some implementations, multiple entities are the data resources of the cross-chain data, and neither of them wants to upload their own data to a third-party service provider”), and para. 0088 of Song where in an embodiment, the TEE is included in the trusted data visiting service provider both doing the calculation and retrieving of the data, making it explicitly, and unequivocally not an independent third party (“in some implementations, the trusted data visiting service provider can also contain a TEE [that performs smart contract calculations as described in the preceding paragraph], for example, to retrieve data from the correct locations from one or more different blockchain networks… in some implementations the logics of the TEE… is simpler than those of the TEE 310 in the off-chain smart contract service provider” fencing in the former embodiment, where TEE of the trusted data visiting service provider is performing the calculations in addition to retrieving the data).  Thus, while the smart contract may be run off of the target blockchain 306 (for example Kotti), it is still run on, for example, Ethereum blockchain 316, Mychain 316, or Hyperle[d]ger 318 by the Computation TEE of the trusted data visiting service provider.  
Additionally, even assuming that Applicant’s interpretation is supported, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In order to better address the Applicant’s concern on this particular limitation, Examiner had mapped this portion to Tran Fig. 13D; para. 0136-0137.  See Pg. 12 of the Office Action.  Para. 0137 of Tran clearly teaches: “To change something in the database, the system creates a transaction which has to be accepted by all others.  One embodiment runs on an Ethereum Virtual machine or EVM as the runtime environment for smart contracts in Ethereum.  It is not only sandboxed but actually completely isolated which means that code running inside the EVM has no access to network, filesystem or other processes”.  In other words, Tran teaches triggering a smart contract running on a blockchain.  A person of ordinary skill in the art would have been motivated to make this modification because such a procedure allows for analysis of the blockchain the contract is run on to determine if key data was correctly used and contract terms are properly satisfied (see Tran, para. 0145).   
	
Furthermore, Applicant argues that the TEE is off-chain to all blockchain networks.
The Office Action is allowed to make “the broadest reasonable interpretation” to a prior art reference, but the above interpretation to Song is NOT reasonable.  On paragraph [0086], Song discloses that “the target blockchain network 306 is an Ethereum – based blockchain network.” Since Song discloses a general technology, not a technology specific to one particular blockchain network, one of ordinary skill in the art would understand that the target blockchain 306 could be Ethereum 320 itself (or any of Mychain 316 or HyperLeger 318).  But this would bring to a paradox conclusion under the Office Actions interpretation --- how can the TEE be off-chain of the Ethereum 320 and on-chain of the Ethereum 320 at the same time?  Thus the only reasonable and self-consistent interpretation to Fig. 3 and the relevant part of Song is that the TEE is off-chain to ALL blockchain network, so that no matter which blockchain network (Ethereum 320, Mychain 316, HyperLeger 318, or any other type of blockchain networks) the target blockchain 306 
 

Paragraph 0086 states “if the target blockchain network 306 is an Ethereum-based blockchain network … the client 302 may verify whether the TEE includes an Ethereum Virtual Machine (EVM) … for executing Ethereum-based computational logics before the client sends a request for execution [of] a smart contract to the off-chain smart contract service provider”.  It is unclear how Ethereum-based blockchain network” may be equated to Ethereum as Ethereum-based blockchains include a wide number of different blockchains networks based on the Ethereum protocol including, for example, Rinkeby (Network ID 4), Binance (Network ID 56), Musicoin (Network ID 7762959) and other blockchains.  See, for example, following references intended to be used as a definition for Ethereum-based: Barinov, Igor;  ‘How to select a network id or is there a list of network ids’; In Ethereum Stack Exchange [online], 2017; <URL: https://ethereum.stackexchange.com/questions/17051/how-to-select-a-network-id-or-is-there-a-list-of-network-ids>, and Eulberg, Peter; “Overview of 17 Ethereum Blockchain Networks”; Anyblock Analytics, 2020; <retrieved from the internet: https://www.anyblockanalytics.com/blog/ overview-ethereum-blockchain-networks/>.  None of these blockchain networks are the same as the main Ethereum blockchain (Network ID 1).  Combining para. 0086 and Figure 3, the meaning plainly is that the contract may be run off-chain from an Ethereum based blockchain, for example, Binance (Network ID 56) but on-chain on the main Ethereum blockchain (Chain ID 1), or a different Ethereum-based blockchain such as Rinkeby, Mychain, Hyperledger, Binance, etc.  Furthermore, para. 0080 explicitly states “the target blockchain network 306 and the other different blockchain networks”, so the applicant’s interpretation that target blockchain 306 and blockchain 320 (or 316 and 318) are the same, both the main Ethereum blockchain, cannot be the intended function.  
Additionally, even assuming that Applicant’s interpretation is supported, that the TEE is off-chain to all blockchain networks, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In order to better address the Applicant’s concern on this particular limitation, Examiner had mapped this portion to Tran Fig. 13D; para. 0136-0137.  See Pg. 12 of the Office Action.  

Additionally, Applicant argues that the Office Action misreads paragraph [0059] of Song.  
“Therefore, what paragraph [0059] of Song really teaches is not that the smart contract is running on the one or more different blockchains, but that a chain smart contract service provider allows mutually untrusted parties to run smart contracts over private data, and the private data is from one or more blockchains.

Paragraph 0059 states “the described off-chain smart contract service provider can support cross chain data visits and allow mutually untrusted parties to run smart contracts over private data from one or more blockchain networks”.  Examiner agrees with applicant – in an embodiment, the off-chain smart contract service provider is off-chain to both the trusted data visiting service provider and the Target blockchain.  However, that is not the embodiment illustrated in Fig. 3 or described in para. 0085 and 0088.  Again, in reference to arguments above, although in an embodiment, the TEE is separate from the trusted data visiting service provider, in another embodiment, the TEE that does the calculations on the smart contract is included in the trusted data visiting service provider.  Mychain, Hyperledger, and Ethereum are all illustrated as being in the section: “off the chain”.  If the application intended that these blockchains are not run on a computer/node that does the calculations they would also be defined in the figure as “on the chain”.   It would look like this below:



    PNG
    media_image1.png
    490
    659
    media_image1.png
    Greyscale











However, Fig. 3 clearly shows that Mychain, HyperLe[d]ger, and Ethereum are “Off the chain”:

    PNG
    media_image2.png
    440
    661
    media_image2.png
    Greyscale











In combination with para. 0085 and para. 0088, the only reasonable explanation for this is that the computer/node running the trusted data visiting service provider/TEE is also running Mychain, HyperLedger and Ethereum.  
Additionally, even assuming that Applicant’s interpretation is supported, that running on the one or more different block chains is different from using private data from the one or more different blockchains, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In order to better address the Applicant’s concern on this particular limitation, Examiner had mapped this portion to Tran Fig. 13D; para. 0136-0137.  See Pg. 12 of the Office Action.  

Finally, Applicant argues that Song also fails to teach “transmit … data to a blockchain of the plurality of different types of blockchains,” wherein “transmission of the data is controlled by the transmission controller under instructions from the smart contract.” 
Applicant submits that according to paragraph [0080] and [0013] of Song, the trusted data visiting service provider 312 obtains cross-chain data from the blockchain networks 316, 318, and 320; what is sent to the blockchain networks 316, 318 and 320 is the “result”, which is generated “using the received cross-chain data by executing the smart contract computational logics.”  The “result” in Song is not the “data” in claim 1.  

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the “result” in Song is not the “data” in claim 1) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is not evident from the claims what the “data” of claim 1 is, merely that it is data based on data received from the user interface.  The result is based on the input from the client, and so it is based on data received from the user interface.  Para. 0003 of the Applicant’s specifications admit that contents of data are very diverse.  Para. 0063 of Song describes that that the result is stored in the blockchain network.  Para. 0069 of Song describes that blockchains store transaction data, and so the result that is stored is data.  If the Applicant intends for a particular type of data to be transmitted, Applicant is encouraged to fence the limitations so it does not read on the prior art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub. 2019/0279206) (hereinafter “Song”) in view of Sheng et al. (US Pub. 2019/0340586) (hereinafter “Sheng”) and in view of Tran (US Pub. 2017/0232300) (hereinafter “Tran”).   

As per claim 1, Song teaches a system comprising: 
At least one storage medium storing a set of instructions for data service; and ([Song, para. 0007] a non-transitory computer-readable storage medium is coupled to one or more computers to receive a set of instructions for service for blockchain data)
At least one processor in communication with the at least one storage medium wherein during operation, the at least one processor executes the set of instruction to: ([Song, para. 0034] a system including one or more processors coupled to the computer-readable medium to execute the instructions)
perform at least one of data sending or data receiving with one or more users via a user interface; ([Song, para. 0114] the smart contract service provider includes a user interface [an interface service unit] configured to return the result to the client [sending data to and from one or more users].  [Para. 0086] the user interface unit also receives data from the user as the client sends, and the smart contract server receives a request for executing a smart contract.  [Para. 0164] a number of user interface devices are described that is used to implement the user service unit [via a user interface])
trigger, by a transmission controller, ([Song, para. 0097; para. 0087] the apparatus includes a trusted computation execution environment [a TEE or transmission controller as it controls the application interface]) a smart contract ([Para. 0083] the smart contract service provider is off the target blockchain network so it may perform the logics and protocols defined in the smart contract independently of the blockchain.  [Para. 0086] the off-chain smart contract service provider includes a TEE.  [Para. 0108] the TEE of the smart contract service provider executes smart contracts [triggers a smart contract]) [running on a blockchain] of the plurality different types of blockchains ([Para. 0059] the described off-chain smart contract service provider can support cross-chain data visits and allow mutually untrusted parties to run smart contracts over private data from one or more blockchain networks; trigger a smart contract running on a blockchain is more clearly taught by Tran below) via the blockchain interface; and ([Para. 0080] An application interface [a blockchain interface] is programed as to make the trusted computation execution environment [TEE] of the apparatus suitable for executing computational logic defined in the smart contract.  [Para. 0083] Protocols to perform a transaction are defined in the smart contract.  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls) 
transmit, by a blockchain adaptor via a blockchain interface, data to the blockchain of the plurality of different types of blockchains, ([Song, para. 0114; Fig. 3; Fig. 4] a transmitter or transmitting unit [blockchain adaptor] in conjunction with the API interface is configured to send a request for the cross-chain data.  [Para. 0114; para. 0125] the apparatus includes the transmitting sub-unit configured to send a request for cross-chain data or sending a result to a target blockchain)
transmission of the data is controlled, by the transmission controller under instructions from the start contract, ([Song, para. 0057, para. 0084; para. 0114] upon receiving and analyzing the smart contract by the TEE, a determination is made, based on the analysis [under instructions from the smart contract] that cross-chain data is needed for executing the smart contraction, which results in a request for cross-chain data which is passed transmitted to a blockchain of the plurality of different blockchains; a result of the calculation of the smart contract can also be transmitted to any blockchain network, including blockchain networks other than the target blockchain network to update the state of the blockchain network) wherein the data transmission is based on data received from the user interface.  ([Para. 0083] the client prepares a smart contract that includes protocols to perform a transaction, and so the transmission by the smart contract service provider is received from the client.  Input from the user/client is received from the user interface – see para. 0164]) 
Song does not clearly teach wherein the blockchain adaptor is configured to adapt the different types of blockchains according to format of the data and communication mode requirements of each of the plurality of different types of blockchains; and trigger a smart contract running on a blockchain.  
However, Sheng teaches wherein the blockchain adaptor is configured to adapt the different types of blockchains according to format of the data and communication mode requirements of each of the plurality of different types of blockchains. ([Sheng, para. 0034] the computing device [adaptor] analyzes [configured to adapt] the technical attributes of the instruction, such as the format of the data, and other technical requirements [communication mode requirements] of single or multiple block chains [each of the plurality of different blockchains].  [Para. 0035-0036] that instruction is then forwarded [transmitted] to additional devices for the transaction to be written to the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Sheng to include wherein the blockchain adaptor is configured to adapt the different types of blockchains according to format of the data and communication mode requirements of each of the plurality of different types of blockchains.  One of ordinary skill in the art would have been motivated to make this modification because this procedure will ensure that the instruction can be processed by the blockchain.  (Sheng, para. 0034)
Song in view of Sheng does not clearly teach trigger a smart contract running on a blockchain.  (However, see para. 0063 of Song: the client can hand over the complicated calculations in the contract to the off-chain smart contract service, and then upload and store the result in the blockchain network)
However, Tran teaches trigger a smart contract running on a blockchain.  ([Tran, Fig. 13D; para. 0136-0137] a request to buy a service or item trigger a contract to run on the Ethereum blockchain runtime environment, and the public key/transaction/addresses associated with the contract is uploaded to the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Shen with the teachings of Tran to include trigger a smart contract running on a blockchain.  One of ordinary skill in the art would have been motivated to make this modification because this procedure allows analysis of the blockchain or shared ledger to determine if key data was used and if contractual terms are satisfied according to the contract law expert system and if so mark the satisfaction of the contract terms.  (Tran, para. 0145)

As per claim 2, Song in view of Sheng and Tran teaches claim 1.   
Song also teaches wherein the user interface is configured to receive a data request for transmitting data, and the at least one processor further executes the set of instructions to: ([Song, para. 0086] the user interface unit also receives data from the user as the client sends, and the smart contract server receives a request for executing a smart contract.  [Para. 0164] a number of user interface devices are described that is used to implement the user service unit [via a user interface])
Song in view of Sheng does not clearly teach send the smart contract template to the user interface according to the data request; and generate a smart contract, based on the smart contract template, that matches the data request according to response information obtained from the user interface. 
However, Tran teaches send the smart contract template to the user interface according to the data request; and ([Tran, para. 0123] the system retrieves the appropriate contract template for the user [send a smart contract to the user interface].  The selection of the appropriate contract template can be based on many factors, including the role of the user, the intended parties to the contract, the type of contract desired, etc. [according to the data request])
generate a smart contract, based on the smart contract template, ([Tran, para. 0123] the required contract terms information for that type of contract will be entered by the user as guided by the attributes of the template) that matches the data request according to response information obtained from the user interface ([Para. 0123] the contract is generated based on the user input to the user interface). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Sheng with the teachings of Tran to include send the smart contract template to the user interface according to the data request; and generate a smart contract, based on the smart contract template, that matches the data request according to response information obtained from the user interface.  One of ordinary skill in the art would have been motivated to make this modification because using templates to create smart contracts allows for a contract management system that creates smart contracts that are verifiable and trustworthy as it directs the inputs of the user.  (Tran, para. 0122-0123)

As per claim 4, Song in view of Sheng, and Tran teaches claim 1.   
Song also teaches wherein the at least one processor further executes the set of instructions to: provide a data processing service ([Song, para. 0114] an apparatus implementing a smart contract service provider) and generate target data ([para. 0114] a generator or generating unit configured to generate the cross-chain) supporting data transmission based on data received through the user interface; and ([para. 0096] the smart contract computational logics for operating the cross-chain data [supporting data transmission] are self-designed by the client, allowing the user the freedom and flexibility to specify the smart contract computational logics to achieve the user's purposes, without being limited to computational logics defined by the target blockchain network; [para. 0164] a number of user interface devices are described that is used to receive data)
perform control on a data transmission process ([Song, para. 0125] the apparatus further includes the following: a first transmitting sub-unit configured to send the received result to the target blockchain network) of the target data under supervision of the smart contract ([Para. 0113] the smart contract service provider uploads the result to the target blockchain network.  [Para. 0108] the TEE of the smart contract service provider generates a result using the received cross-chain data [under supervision of the smart contract]).

As per claim 5, Song in view of Sheng, and Tran teaches claim 4.   
Song also teaches wherein the one or more users ([Song, para. 0066; Fig 2] two participant system are described which participates in the block chain.  Each participant [user] shares data with another) include a data provider ([Para. 0008] data is shared by the system providing an user interface for a client as a data requestor for cross-chain data of a different blockchain) and a data requestor, ([Para. 0087] another participant [another user] includes the trusted party of the trusted data visiting service provider [the data provider] which can retrieve private data of another block chain network)
Song in view of Sheng does not clearly teach the at least one processor further executes the set of instructions to: generate search index data based on data received from the data provider and search the data based on the search index for the data requestor.
However, Tran teaches the at least one processor further executes the set of instructions to: generate search index data based on data received from the data provider ([para. 0333] the assistant supports the ability to refine the query and to manage the costs associated with the search and automatically incorporates data related to changes in the query interface and other relevant characteristics of the information sources [generate search index data based on the data received from the data provider] so that search command sequences can be altered without user interaction) and search the data based on the search index for the data requestor ([para. 0334] When performing a search, the assistant spawns a child process which sends a query to one or more remote database engines. Upon the receipt of search results from remote engines, the information is processed and saved in the database [search the data based on the search index for the data requestor])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Sheng with the teachings of Tran to include the at least one processor further executes the set of instructions to: generate search index data based on data received from the data provider and search the data based on the search index for the data requestor.  One of ordinary skill in the art would have been motivated to make this modification because providing such an interface frees the user from learning complex search languages and allows some functions to be automatically performed.  (Tran, para. 0333)

As per claim 6, Song in view of Sheng, and Tran teaches claim 5.   
Song also teaches wherein the transmission controller is configured to trigger the smart contract running on the blockchain via the blockchain interface [according to a confirmation from the data requestor on search results] ([Song, para. 0061] the transaction is executed by the TEE and the result is returned to the blockchain, which triggers, after the blockchain network verifies the returned result, an update of the results to reflect the latest state on the blockchain network. [Para. 0003] contracts run on the blockchain.  [Para. 0082] Smart contracts designed by the user can update transaction completed, and so the update triggered by the TEE causes the smart contract to update transactions on the blockchain with fewer computational resources as most of the calculations are done off the chain])
Song in view of Sheng does not clearly teach the smart contract triggers according to a confirmation from the data requestor on search results.
However, Tran teaches the smart contract triggers according to a confirmation from the data requestor on search results. ([Tran, para. 0132] scripted clauses [the smart contract] can also be configured to trigger on certain events.  [Para. 0328] such an event can be if a known fact in the database [data requester] matches a particular rule [a confirmation from the data requester], and the rule is executed.  [Para. 0334] If new information is found, the assistant sends a message to the user, and the information is saved in a database [results provided by the search service sub-unit])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Sheng with the teachings of Tran to include the smart contract triggers according to a confirmation from the data requestor on search results.  One of ordinary skill in the art would have been motivated to make this modification because such automation can allow transfer of value to be precisely defined and public/private law to be implemented by the script.  (Tran, para. 0132)

As per claim 8 Song in view of Sheng, and Tran teaches claim 4.  
Song also teaches wherein the one or more users include a data provider and a data requestor, and the at least one processor further executes the set of instructions to: ([Song, para. 0066, Fig. 2] one or more users participate in blockchain networks.  [Para. 0008] the system for providing smart contract service includes a client [one of the users in the block chain network, a data provider] and a request for operating cross-chain data on a different blockchain network.  [Para. 0087] the trusted data visiting service provider is a trusted party [another user] that can retrieve private data of one or more different blockchain networks [the data provider])
obtain verification data from data provided by the data provider via the user interface, and ([Song, Para. 0103] the smart contract service provider verifies [obtains verification data] that the trusted data visiting service provider [the data provider] is capable of providing trusted cross-chain data of one or more blockchain networks different from the target blockchain network.  [Para. 0164] a number of user interface devices are described that is used to enter data including verification data)
upload the verification data to the blockchain via the blockchain interface, the verification data is configured to verify the target data by the data requestor.  ([Song, Para. 0112] the client uploads the transaction [including verification data] to the target blockchain network to update the state of the client or perform a transaction on the blockchain.  [Para. 0069] examples of transactions include exchanging something of value including verification data that may be used to access currency in a blockchain.  [Para. 0080] An application interface [a blockchain interface] is programed as to make the trusted computation execution environment [TEE] of the apparatus suitable for executing computational logic defined in the smart contract.  [Para. 0083] Protocols to perform a transaction are defined in the smart contract.  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls)

As per claim 9, Song in view of Sheng, and Tran teaches claim 4.  
Song also teaches wherein the at least one processor further executes the set of instructions to: obtain original data corresponding to the target data ([Song, para. 0083] The client can send the smart contract [original data corresponding to the target data] to a smart contract service provider for execution.  The result [target data] is generated by the TEE executing the smart contract using the cross-chain data and so the original data corresponds to the target data) and verify the original data; and ([Para. 0079] a process of verification is described where two participants exchange a pair of public and private keys.  [Para. 0102] the client and the smart contract service can setup a pair of keys and use the verification process described)
verify the original data and trigger the target data generator to generate the target data after passing verification ([Para. 0102] the smart contract service [the data service unit] processes the request signed by the keys and so is the unit that verifies the original data.  [Para. 0108] After receiving the signed request [after passing verification – see para. 0102 and para 0079], the smart contract service [by means of the target data generator – see para. 0114] generates the target data and so triggers the target data generator)

As per claim 10, Song in view of Sheng, and Tran teaches claim 6.  
Song also teaches wherein the target data generator is configured to encrypt data received from the user to generate the target data. ([Para. 0114] an apparatus implementing a smart contract service provider [a data service unit configured to provide a data processing service].  [Para. 0114] a generator or generating unit including a target generator sub-unit configured to generate the cross-chain data [configured to generate target data].  [Para. 0130] In an optional implementation, prior to sending the request for operating cross-chain data to the smart contract service provider, the apparatus further includes the following: an encrypting unit, configured to encrypt the request for operating cross-chain data [data received from the user to generate the target data].  [Para. 0157] the functions of the encrypting unit can be combined with the functions of the generating unit [computer hardware, in combinations of one or more] to make a generation unit that encrypts data)

As per claim 13, Song teaches triggering a smart contract ([Song, para. 0083] the smart contract service provider is off the target blockchain network so it may perform the logics and protocols defined in the smart contract independently of the blockchain.  [Para. 0086] the off-chain smart contract service provider includes a TEE.  [Para. 0108] the TEE of the smart contract service provider executes smart contracts [triggers a smart contract]) [running on a blockchain] of a plurality different types of blockchains  ([Para. 0059] the described off-chain smart contract service provider can support cross-chain data visits and allow mutually untrusted parties to run smart contracts over private data from one or more blockchain networks [running on a blockchain of a plurality of different types]; triggering a smart contract running on a blockchain is more clearly taught by Tran below) via a blockchain adaptor, wherein the blockchain adaptor is configured to transmit data to the different types of blockchains [according to data format and communication mode requirements of each of the plurality of different types of blockchains]; and ([Para. 0114; Fig. 3; Fig. 4] a transmitter or transmitting unit [blockchain adaptor] is configured to send a request for the cross-chain data, and sends the request.  [Para. 0114; para. 0125] the apparatus includes the transmitting sub-unit configured to send a request for cross-chain data or sending a result to a target blockchain.  A blockchain adaptor configured to transmit data to the different types of blockchains according to data format and communication mode requirements of each different types of blockchains are taught by Sheng below)
Controlling a data transmission under instruction from the smart contract, ([Song, para. 0057, para. 0084; para. 0114] upon receiving and analyzing the smart contract, a determination is made, based on the analysis [under instructions from the smart contract] that cross-chain data is needed for executing the smart contraction, which results in a request for cross-chain data which is transmitted to a blockchain of the plurality of different blockchains; a result of the calculation of the smart contract can also be transmitted to any blockchain network, including blockchain networks other than the target blockchain network to update the state of the blockchain network)  wherein the data transmission is based on data received from a user interface.  ([Para. 0083] the client prepares a smart contract that includes protocols to perform a transaction, and so the transmission by the smart contract service provider is received from the client.  Input from the user/client is received from the user interface – see para. 0164])
Song does not clearly teach a blockchain adaptor configured to transmit data to the different types of blockchains according to data format and communication mode requirements of each different types of blockchains; and triggering a smart contract running on a blockchain.  
However, Sheng teaches a blockchain adaptor configured to transmit data to the different types of blockchains according to data format and communication mode requirements of each different types of blockchains. ([Sheng, para. 0034] the computing device [blockchain adaptor] analyzes [configures according to] the technical attributes of the instruction, such as the format of the data, and other technical requirements [communication mode requirements] of single or multiple block chains [each of the plurality of different blockchains].  [Para. 0035-0036] that instruction is then forwarded [transmitted] to additional devices for the transaction to be written to the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Sheng to include a blockchain adaptor configured to transmit data to the different types of blockchains according to data format and communication mode requirements of each different types of blockchains.  One of ordinary skill in the art would have been motivated to make this modification because this procedure will ensure that the instruction can be processed by the blockchain.  (Sheng, para. 0034)
Song in view of Sheng does not clearly teach triggering a smart contract running on a blockchain.  (However, see para. 0063 of Song: the client can hand over the complicated calculations in the contract to the off-chain smart contract service, and then upload and store the result in the blockchain network)
However, Tran teaches triggering a smart contract running on a blockchain.  ([Tran, Fig. 13D; para. 0136-0137] a request to buy a service or item trigger a contract to run on the Ethereum blockchain runtime environment, and the public key/transaction/addresses associated with the contract is uploaded to the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Shen with the teachings of Tran to include trigger a smart contract running on a blockchain.  One of ordinary skill in the art would have been motivated to make this modification because this procedure allows analysis of the blockchain or shared ledger to determine if key data was used and if contractual terms are satisfied according to the contract law expert system and if so mark the satisfaction of the contract terms.  (Tran, para. 0145)

As per claim 14, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 16, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 18, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 19, the claim language is identical or substantially similar to that of claim 9. Therefore, it is rejected under the same rationale applied to claim 9.

As per claim 20, the claim language is identical or substantially similar to that of claim 10. Therefore, it is rejected under the same rationale applied to claim 10.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng, and Tran as applied to claims 2 and 14 above and further in view of Vessenes et al. (US Pub. 2019/0172026) (hereinafter “Vessenes”).   

As per claim 3, Song in view of Sheng and Tran teaches claim 2.   
Song also teaches the data request includes information of a target blockchain, and the at least one processor further executes the set of instructions to: ([Song, para. 0084] the smart contract as part of the request sent from the client to the smart contract service contains data from the target blockchain) 
Send, by the blockchain adaptor, [the smart contract to the target blockchain], via the blockchain interface, [according to a communication mode requirement of the target blockchain] ([Song, para. 0080] the client may need a relay or trusted visiting service provider to bridge communication gap between the client of the target blockchain network and the other different blockchain networks [a blockchain adaptor configured to transmit data to a plurality of different types of blockchains].  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls.  Sending according to a communication mode requirement of the target blockchain was taught by Sheng.  Transmitting the smart contract to the target blockchain will be taught by Vessenes below).  
Song does not clearly teach sending according to a communication mode requirement of the target blockchain; teach obtain a data format requirement of the target blockchain from the plurality of different types of blockchains and convert the data to conform with the data format required by the target blockchain; and send, by the blockchain adaptor, the smart contract to the target blockchain.
However, Sheng teaches sending according to a communication mode requirement of the target blockchain.  ([Sheng, para. 0034] the computing device analyzes the technical attributes of the instruction to ensure that the instruction complies with the technical requirements of the corresponding blockchain single or multiple block chains.  [Para. 0035-0036] that instruction is then forwarded [transmitted] to additional devices for the transaction to be written to the blockchain)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Song, and Sheng for the same reasons as disclosed above.
Song in view of Sheng and Tran does not clearly teach obtain a data format requirement of the target blockchain from the plurality of different types of blockchains and convert the data to conform with the data format required by the target blockchain; and send, by the blockchain adaptor, the smart contract to the target blockchain.
However, Vessenes teaches obtain a data format requirement of the target blockchain ([Vessenes, para. 0158-159] Validators may identify [obtain a data format requirement] a set of tokens from a first block chain [of the target blockchain]) from the plurality of different types of blockchains ([para. 0158; para. 0016] the method identifies one data format from one blockchain among a number of different blockchains types, for example, bitcoin, ethereum, or any other block chain implementations or technologies) and convert the data to conform with the data format required by the target blockchain; and ([para. 0161] the process may include minting, based upon the locked set of the one or more tokens, a set of one or more tokens of a second block chain, wherein tokens of the second block chain are to be subsequently converted to tokens of the first block chain [convert the data to conform with the data format identified] based upon the locked set of tokens from the first block chain)
send, by the blockchain adaptor, the smart contract to the target blockchain ([Vessenes, para. 0125] the user receives RedeemScript and other metadata including the UXTO [together, this is a common definition for a smart contract – see for example, para. 0151 of Wright et al., US Pub. 2019/0057382, describing a Redeem Script and UXTO implemented as a contract; Storing scripts (smart contracts) outside the blockchain.  Bitcoin Stack Exchange.  March 14, 2016 (retrieved on April, 2, 2021).  <URL: https://www.active-directory-security.com/2014/05/An-Automated-Kerberos-Token-Size-Calculation-Tool.html> describing a script as a smart contract]).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song, Sheng and Tran with the teachings of Vessenes to include obtain a data format requirement of the target blockchain from the plurality of different types of blockchains, and convert the data to conform with the data format required by the target blockchain; send, by the blockchain adaptor, the smart contract to the target blockchain.  One of ordinary skill in the art would have been motivated to make this modification because using such a system will enable users to access new blockchain ecosystems with the assets they already own, without needing to go through the onerous and potentially risky process of engaging centralized exchanges or buying native currencies.  (Vessenes, para. 0018)

As per claim 15, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng and Tran as applied to claims 4 and 16 above and further in view of Padmanabhan et al. (US Pub. 2019/0303121) (hereinafter “Padmanabhan”).   

As per claim 7, Song in view of Sheng and Tran teaches claim 4.   
Song in view of Sheng and Tran does not clearly teach wherein the at least one processor further executes the set of instructions to: respectively communicate, by a storage adaptor, with one or more centralized database, decentralized database and smart terminal devices; and determine, by the storage adaptor, a data storage location during the data transmission process via the user interface.
However, Padmanabhan teaches wherein the at least one processor further executes the set of instructions to: respectively communicate, by a storage adaptor, ([Padmanabhan, 0009-0010] an application [storage adaptor] provides support in management of a system accessing centralized and decentralized data.  [para. 0002] such an application is included in a data management system [the data service unit])
 with one or more centralized database, decentralized database and smart terminal devices; and ([Padmanabhan, para. 0012] the application may make use of both centralized and decentralized data storage and management mechanisms to store and from which to access data during its operation)
determine, by a storage adaptor, a data storage location during the data transmission process via the user interface.  ([Padmanabhan, para. 0016] the application may include a metadata configuration file that indicates the requirements during the setup and execution of an application on a cloud computing system [a data transmission process].  [Para. 0019] The metadata may include information for setting up centralized and decentralized data accesses [determine a storage location].  [Para. 0041] A selection of options for configuration including the storage location is accessible by a user interface)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Sheng and Tran with the teachings of Padmanabhan to include wherein the at least one processor further executes the set of instructions to: respectively communicate, by a storage adaptor, with one or more centralized database, decentralized database and smart terminal devices; and determine, by the storage adaptor, a data storage location during the data transmission process via the user interface.  One of ordinary skill in the art would have been motivated to make this modification because each data management system has its own process for how it is to be set up and how the data may be accessed and modified and, such a method allow for set-up and management of an application accessing centralized and decentralized data (Padmanabhan, para. 0002; para. 0009) 

As per claim 17, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng, in view of Tran as applied to claim 6 above, and further in view of Rohloff et al. (US Pub. 2017/0155628) (hereinafter “Rohloff”).   

As per claim 11, Song in view of Sheng and Tran teaches claim 6.  
Song also teaches wherein the target data generator is configured to encrypt data received from the data provider [based on information of the data provider and information of the data requestor]. ([Song, para. 0114] a generator or generating unit including a target generator sub-unit configured to generate the cross-chain data [configured to generate target data].  [Para. 0087] the trusted data visiting service provider [data provider] can retrieve private data [data received from the data provider].  [Para. 0077] two nodes that want to keep a transaction private can use symmetric encryption and asymmetric encryption [encrypt data received from the data provider].  Encrypting data based on information of the data provider and information of the data requestor is taught below)
Song in view of Sheng and Tran does not clearly teach encrypting data based on information of the data provider and information of the data requester.  
However, Rohloff teaches encrypting data based on information of the data provider and information of the data requestor ([Rohloff, para. 0054] the original data is encrypted using a first encryption key [see para. 0006 - information of the data provider].  [Para. 0057] the first encrypted data is re-encrypted with the second encryption key to generate twice-encrypted data [see para. 0006 – information of the data requestor])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Sheng and Tran with the teachings of Rohloff to include encrypting data based on information of the data provider and information of the data requester.  One of ordinary skill in the art would have been motivated to make this modification because such a setup enables secure distributed ad-hoc information sharing where information producers do not need to receive information consumer’s public keys. (Rohloff, Para. 0005)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng and Tran as applied to claim 1 above and further in view of Brothers et al. (US Pub. 2006/0225047) (hereinafter “Brothers”). 

As per claim 12, Song in view of Sheng and Tran teaches claim 1.  
Song in view of Sheng does not clearly teach wherein the at least one processor further executes the set of instructions to: receive analysis requirement information from the user interface, the analysis requirement information indicating an analysis requirement to the data; analyze and calculate data obtained from the user interface according to the analysis requirement information to obtain an analysis result; and return the analysis result via the user interface in response to the analysis requirement information.
However, Brothers teaches at least one processor further executes the set of instructions to: receive analysis requirement information from the user interface, the analysis requirement information indicating an analysis requirement to the data; ([Brothers, para. 0016] the generic software analysis unit [implemented by a processor that executes a set of instructions] may, for example, search directories on the user's computer system [receive analysis information from the user interface] to find valid requirements files [information indicating an analysis requirement to the data])
analyze and calculate data obtained from the user interface according to the analysis requirement information to obtain an analysis result; and ([Brothers, para. 0025] the unit includes a capabilities/requirements analysis tool that is used to compare the data to requirements listed in the requirements file [analyze and calculate data obtained from the user interface as the requirements are obtained from the user interface].  The generic software analysis tools also include a reporting tool that is used to generate a report for the user [an analysis result])
return the analysis result via the user interface in response to the analysis requirement information. ([Brothers, para. 0025] The generic software analysis tools also include a reporting tool that is used to generate a report for the user.  [Para. 0013] a software tool including a user interface may be used by the publisher to generate the computer file)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song in view of Sheng and Tran with the teachings of Brothers to include a data analysis service unit, configured to: receive analysis requirement information from the user interface, the analysis requirement information indicating an analysis requirement to the data; analyze and calculate data obtained from the user interface according to the analysis requirement information to obtain an analysis result; and return the analysis result via the user interface in response to the analysis requirement information.  One of ordinary skill in the art would have been motivated to make this modification because such an analysis unit could be used to analyze a generated application (smart contract/data) in accordance to a specific list of requirements input by the user, to see if the capabilities (in this example, hardware/software requirements, but can be applied, for instance to analyze requirements of a transaction ledger) specified by the user are met. (Brothers, Para. 0005)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vo et al. (US Pub. 2019/0340266) describes cross-chain execution function implemented by smart contracts where the transaction router smart contract of the master chain may identify multiple different blockchains having data for performing a transaction, and provide locations of the blockchains to a cross-chain handing smart contract of a mixed chain to execute a cross-chain transaction and update the different blockchains (thereby triggering a smart contract running on a blockchain of a plurality of different types of blockchains, and also transmitting data to a blockchain of the plurality of different types of blockchains). 
Soni et al. (US Pub. 2020/0273026) discloses that cross-chain techniques may be used to broadcast (transmit) a smart contract from a first blockchain to a second blockchain (transmitting a smart contract).  
Xu (US Pub. 2020/0265516) discloses managing the generation and triggering of various smart contracts that are recorded on different blockchains.  The smart contact may also cause the triggering of various recorded smart contracts when conditions are met (see para. 0040).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493            

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493